DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 6/14/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “an electrode assembly housing having a first aperture and a second aperture opposite the first aperture; a first electrode disposed adjacent to the first aperture; and a second electrode disposed adjacent to the second aperture, wherein the first and second electrodes are configured to direct an ion beam along a non- linear trajectory through the first and second apertures”.

Status of the Application
	Claim(s) 1-11, 13-20 is/are pending.
	Claim(s) 1-11, 13-20 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Park (US 20180158643 A1) in view of Chen et al. (US 20090084501 A1) [hereinafter Chen].
	Regarding claim 1, Park teaches an etching apparatus, comprising: 
	an ion beam chamber (see fig 5: upper part of 100) comprising an ion beam source (see 110); 
	a segmented ion source (see plurality of 180) coupled to the ion beam chamber, the segmented ion source comprising one or more angled surfaces (see e.g. on top and bottom of fig 3: 150); 
	one or more electrode assemblies (see 180, fig 3), each electrode assembly aligned with one of the one or more angled surfaces (see fig 3) and comprising: 
		an electrode assembly housing (see fig 3) having a first aperture and a second aperture opposite the first aperture (see e.g. in top and bottom of fig 3: 150); 
		a first electrode (see e.g. 140) disposed adjacent to the first aperture; and 
		a second electrode (e.g. 144) disposed adjacent to the second aperture, wherein the first and second electrodes are configured to direct an ion beam 
	a platen (see fig 5: 200) disposed opposite the segmented ion source (see fig 5), wherein the one or more angled surfaces of the segmented ion source are disposed at a non-normal angle relative to a supporting surface of the platen (see fig 5).
	Park fails to explicitly disclose directing the ion beam along a non-linear trajectory through the first and second electrodes. 
Nerwin v. Erlichman, 168 USPQ 177, 179.) It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Chen in the system of the prior art, because a skilled artisan would have been motivated to look for ways to improve control over beam energy, in the manner taught by Chen. Therefore, the combined teaching of Park and Chen teaches directing the ion beam along a non-linear trajectory through the first and second electrodes (see orthogonal to platen at Chen fig 1, and at angle to platen at Park, fig 5). 

	Regarding claim 2, the combined teaching of Park and Chen teaches the segmented ion source comprises an ion source housing having a plurality of walls (see Park, fig 5).
	Regarding claim 3, the combined teaching of Park and Chen teaches a first wall (see Chen, at fig 1: 50, 60, and/or 80) of the ion source housing is coupled to the ion beam chamber and a second wall of the ion source housing is oriented substantially parallel to the first wall (see Park, parallel sections of fig 5: 170).
	Regarding claim 4, the combined teaching of Park and Chen teaches the one or more angled surfaces are formed in the second wall (see Park, fig 5).
	Regarding claim 5, the combined teaching of Park and Chen teaches a first opening is formed in the first wall (see openings in Chen, fig 1: e.g. 60) and a second opening is formed in the one or more angled surfaces (see Park, fig 3,5: 160), the first opening and second opening configured to allow passage of the ion beam therethrough (see figs 3,5).
	Regarding claim 6, the combined teaching of Park and Chen teaches the one or more angled surfaces extend from the second wall into the ion source housing toward the first wall (see e.g. Park, fig 3, surfaces extending into slit). Further, it is noted that Park teaches that the plate can be different shapes (see Park, [0031]) and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the shape of the plate, including a shape where the angled surfaces extend from some part of the second wall towards the first wall, as a routine skill in the art. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, the combined teaching of Park and Chen teaches the one or more angled surfaces extend from the second wall outward from the ion source housing away from the first wall (see Park, fig 5: on 180).

Claim(s) 8-11, 13-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Park and Chen, as applied to claim 1 above, and further in view of Radovanov et al. (US20140272179A1) [hereinafter Radovanov].
	Regarding claim 8, the combined teaching of Park and Chen may fail to explicitly disclose a filter plate coupled to the one or more angled surfaces. However, Radovanov teaches a system to enhance selection of neutrals onto a substrate (see Radovanov, [0038], fig 3) by providing an additional filter plate (see fig 3: 304; alternately note neutral filtering plate layer in 122; also note Chen, fig 1: 80) adjacent the angled surface (of the distributor part, see fig 3; also note Park, fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Radovanov in the section with angled surfaces of the prior art in the system the combined prior art because a skilled artisan would have been motivated to look for ways to improve neutral selection in neutron processing systems, in the manner taught by Radonanov.
	Regarding claim 9, the combined teaching of Park, Chen, and Radovanov teaches the filter plate has a plurality of apertures formed therein (see Radovanov, fig 2a,b).
	Regarding claim 10, the combined teaching of Park, Chen, and Radovanov may fail to explicitly disclose the filter plate comprises a plurality of regions having apertures having different morphologies. However, in a different embodiment, Park teaches the beam shaping aperture areas may have different morphologies (shapes) and even overlapping directions to control the beam (see Park, fig 10, [0052-53]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Park in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve control over the beam, and/or avoid wasted space on the circular plate (see Park, fig 10, compared with e.g. fig 8), including providing additional apertures and/or apertures with different morphologies, in the manner taught by the alternate embodiment of Park. 
	Regarding claim 11, the combined teaching of Park, Chen, and Radovanov teaches the aperture morphology differs in at least one of size, shape (see Park, fig 10), spacing, density, or distribution.
	Regarding claim 13, the combined teaching of Park and Chen fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Radovanov, for similar reasons as claim 8 above. Therefore, the combined teaching of Park, Chen, and Radovanov teaches a filter plate (see Radovanov, fig 3: 122; also note Chen, fig 1: 80) coupled to the one or more angled surfaces opposite the electrode assembly (see fig 3; also note all part of same assembly).

	Regarding claim 14, Park teaches an etching apparatus, comprising: 
	an ion beam chamber (see fig 5: upper part of 100) comprising an ion beam source (see 110), 
	a segmented ion source (see plurality of 180) coupled to the ion beam chamber, the segmented ion source comprising an angled surface (see e.g. on top and bottom of fig 3: 150); 
	an electrode assembly (see 180, fig 3) disposed adjacent to the angled surface (see fig 3), the electrode assembly comprising: 
		an electrode assembly housing (see fig 3) having a first aperture and a second aperture opposite the first aperture (see e.g. in top and bottom of fig 3: 150); 
		a plurality of entrance electrodes (see fig 3: 140) disposed adjacent to the first aperture (see fig 3, top); 
		a plurality of grounding electrodes (see 144, [0036]) disposed adjacent to the second aperture (see fig 3, bottom); and 
		a plurality of suppression electrodes (see 142) disposed between the entrance electrodes and the grounding electrodes (see fig 3), wherein the entrance electrodes, the grounding electrodes, and the suppression electrodes are configured to focus and direct an ion beam 
	
	a platen (see fig 5: 200) disposed opposite the segmented ion source (see fig 5).
	Park fails to explicitly disclose directing the ion beam along a non-linear trajectory through the first and second electrodes. 
	However, the use of electrode assembly chambers having additional apertures that provide trajectory changes in between were well known in the art at the time the application was effectively filed. For example, Chen teaches a system to flexibly control and produce ions within narrow band energies and optionally narrow band neutral energies (see Chen, [0013]), said system comprising the use of an electrode assembly having a first electrode disposed adjacent a first aperture (see e.g. fig 1: 60, notes adjacent to different electrodes and also noting that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.) It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Chen in the system of the prior art, because a skilled artisan would have been motivated to look for ways to improve control over beam energy, in the manner taught by Chen. Therefore, the combined teaching of Park and Chen teaches directing the ion beam along a non-linear trajectory through the first and second electrodes (see orthogonal to platen at Chen fig 1, and at angle to platen at Park, fig 5). 
	The combined teaching of Park and Chen may fail to explicitly disclose a filter plate disposed adjacent to the angled surface opposite the electrode assembly.
	However, Radovanov teaches a system to enhance selection of neutrals onto a substrate (see Radovanov, [0038], fig 3) by providing an additional filter plate (see fig 3: 304; alternately note neutral filtering plate layer in 122; also note Chen, fig 1: 80) adjacent the angled surface (opposite the electrode assembly) (see fig 3; also note Park, fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Radovanov in the section with angled surfaces of the prior art in the system the combined prior art because a skilled artisan would have been motivated to look for ways to improve neutral selection in neutron processing systems, in the manner taught by Radonanov.

	Regarding claim 15, the combined teaching of Park, Chen, and Radovanov teaches the angled surface of the segmented ion source is positioned in a non-normal orientation relative to a substrate supporting surface of the platen (see Park, fig 5).
	Regarding claim 16, the combined teaching of Park, Chen, and Radovanov teaches the segmented ion source comprises an ion source housing having a first wall coupled to the ion beam chamber (see e.g. top wall in Park, fig 5) and a second wall disposed opposite the first wall, and wherein the angled surface is formed in the second wall (see e.g. 170).
	Regarding claim 17, the combined teaching of Park, Chen, and Radovanov teaches the filter plate has a plurality of apertures formed therein (see Radovanov, fig 2a,b).

	Regarding claim 18, Park teaches an etching apparatus, comprising: 
	a segmented ion source (see plurality of fig 5: 180) coupled to an ion beam chamber (see e.g. sides), the segmented ion source comprising: 
		a first wall (see e.g. top wall in fig 5) coupled to the ion beam chamber; and 
		a second wall (see 170) disposed opposite the first wall, wherein a plurality of angled surfaces are formed in the second wall (see e.g. on top and bottom of fig 3: 150); 
	a plurality of electrode assemblies (see 180, fig 3), wherein each electrode assembly is disposed adjacent to one of the plurality of angled surfaces (see fig 3) and comprises: 
		an electrode assembly housing (see fig 3) having a first aperture and a second aperture opposite the first aperture (see e.g. in top and bottom of fig 3: 150; or corresponding to those in 140S-144S), 
		a plurality of entrance electrodes (see 140) disposed adjacent to the first aperture; 
		a plurality of grounding electrodes (see 144, [0036]) disposed adjacent to the second aperture; and 
		a plurality of suppression electrodes (see 142) disposed between the entrance electrodes and the grounding electrodes, wherein the entrance electrodes, the grounding electrodes, and the suppression electrodes are configured to focus and direct an ion beam 
	
	Park fails to explicitly disclose the first and second apertures formed in non- parallel walls of the electrode assembly housing; and directing the ion beam along a non-linear trajectory through the first and second electrodes. 
	However, the use of electrode assembly chambers having additional apertures that provide trajectory changes in between were well known in the art at the time the application was effectively filed. For example, Chen teaches a system to flexibly control and produce ions within narrow band energies and optionally narrow band neutral energies (see Chen, [0013]), said system comprising the use of an electrode assembly having a first electrode disposed adjacent a first aperture (see e.g. fig 1: 60, notes adjacent to different electrodes and also noting that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.) It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Chen in the system of the prior art, because a skilled artisan would have been motivated to look for ways to improve control over beam energy, in the manner taught by Chen. Therefore, the combined teaching of Park and Chen teaches the first and second apertures formed in non- parallel walls of the electrode assembly housing (see Chen, fig 1, upstream plate parallel to platen, and Park fig 5, where the downstream walls are at an angle to the platen); and directing the ion beam along a non-linear trajectory through the first and second electrodes (see Chen fig 1, Park, fig 5). 
	The combined teaching of Park and Chen may fail to explicitly disclose a filter plate disposed adjacent to each angled surface of the plurality of angled surfaces, wherein the filter plate is disposed opposite the electrode assembly.
	However, Radovanov teaches a system to enhance selection of neutrals onto a substrate (see Radovanov, [0038], fig 3) by providing an additional filter plate (see fig 3: 304; alternately note neutral filtering plate layer in 122; also note Chen, fig 1: 80) adjacent the angled surface (opposite the electrode assembly) (see fig 3; also note Park, fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Radovanov in the section with angled surfaces of the prior art in the system the combined prior art because a skilled artisan would have been motivated to look for ways to improve neutral selection in neutron processing systems, in the manner taught by Radonanov.

	Regarding claim 19, the combined teaching of Park, Chen, and Radovanov teaches the filter plate has a plurality of apertures formed therein (see Radovanov, fig 2a,b).
	Regarding claim 20, the combined teaching of Park, Chen, and Radovanov teaches a platen disposed opposite the segmented ion source (see Park, fig 5: 200).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881